 


110 HR 301 IH: Voter Bounty Registration Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 301 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to establish standards for the distribution of voter registration application forms, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Voter Bounty Registration Act of 2007. 
2.Standards for Distribution of Voter Registration Application Forms 
(a)Standards DescribedSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Standards For Distribution of Voter Registration Application Forms 
(a)Standards Described 
(1)In generalAn individual may not distribute a voter registration application form for elections for Federal office held in a State if the individual— 
(A)is not registered to vote in elections for Federal office held in the State; 
(B)has been convicted of a felony under any State or Federal law; 
(C)does not sign and print legibly the individual’s name on the form; or 
(D)does not provide identifying information (including the individual’s name, address, and other appropriate contact information, including the name and address of any organization which pays the individual directly or indirectly to distribute such forms) to the election official to whom the form will be submitted upon completion by the applicant. 
(2)Exception for unpaid distributionsParagraph (1) does not apply with respect to the distribution of a voter registration application form by an individual who is not compensated directly or indirectly for the distribution of the form. 
(b)Penalties 
(1)Distribution of forms by individuals not meeting standardsAny individual who distributes a voter registration application form for elections for Federal office in a State in violation of subsection (a) shall be guilty of a misdemeanor and fined in accordance with title 18, United States Code. 
(2)Employment of ineligible individual to distribute formsAny person who employs an individual to distribute voter registration application forms for elections for Federal office in a State and who knows, or should reasonably be expected to know, that the individual does not meet the standards described in subsection (a) shall be guilty of a misdemeanor and fined in accordance with title 18, United States Code. 
(c)Effective DateThis section shall apply with respect to voter registration application forms distributed on or after the expiration of the 30-day period which begins on the date of the enactment of the Voter Bounty Hunter Registration Act of 2007.. 
(b)Clerical AmendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following: 
 
 
Sec. 303A. Standards for distribution of voter registration application forms.. 
 
